Mr. Chief Justice Lawrence delivered the opinion of the Court: This was an action of ejectment, in which the plaintiff claimed under two sales for non-payment of taxes, one by the sheriff of Cook county for non-payment of State and county taxes for the year 1857; the other by the collector of the city of Chicago for non-payment of taxes due the city for the year 1858. The title claimed under the sheriff’s sale is open to the same objection that was held fatal in the case of Morrill v. Swartz, 39 Ill. 108, and it is unnecessary to consider the other objections. The city tax title is defective in this respect: The certificate that the collector’s notice of his intended application for judgment had been published for the time required by the statute, by means of which the court acquired its jurisdiction, is signed, “ John Wentworth, publisher, by Reed.” The statute requires the certificate of publication to be signed by the publisher or printer. This certificate does not purport to be given by the publisher, but by another person who uses his name, and his authority .to do so does not appear. While, in case a newspaper were published by a firm or by a corporation, we might accept the certificate of one of the partners, or of an officer of the corporation, when the certificate showed the official connection of the person making it with the newspaper, yet, in this case, we have nothing upon which to base a presumption in favor of the certificate. Who the person calling himself Reed was, or by what authority he gave this certificate, does not appear. The plaintiff showed no title, and should not have recovered. The judgment must be reversed and the cause remanded. Judgment reversed.